Citation Nr: 0106090	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits. 


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1947.  He died in July 1999.  The appellant is the veteran's 
niece.  Her appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  The appellant is the veteran's niece.

3.  The veteran died from colon cancer and prostate cancer.

4.  At the time of the veteran's death, service connection 
was in effect for a deformity with shortening of the lower 
extremity and arthritis of the left knee (residual of 
fracture, left tibia and fibula, midshaft with atrophy), 
rated 30 percent; degenerative arthritis of the lumbar spine, 
rated 20 percent; and residuals of fracture of the left tibia 
and fibula, rated 20 percent.

5.  By a decision in August 1998, the Board granted 
entitlement to special monthly compensation (SMC) by reason 
of the veteran being in need of regular aid and attendance of 
another person. 

6.  The veteran's fatal colon cancer due to prostate cancer 
was not present during service or for many years thereafter, 
was not causally related to any incident of active duty, and 
was not proximately due to or the result of a service-
connected disability.

7.  The veteran's service-connected disabilities did not 
proximately cause, hasten, or substantially and materially 
contribute to his death.

CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits is not warranted.  38 
U.S.C.A. §§ 5107, 2307 (West 1991); 38 C.F.R. §§ 3.312, 
3.1600(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The Board is cognizant of the fact that the RO originally 
denied the appellant's claim as "not well grounded".  
However, in reviewing the decision, the statement of the case 
and the various statements of the case, it is clear that the 
RO considered all of the relevant evidence of record and 
furnished all of the relevant law and regulations.  
Accordingly, the Board finds no prejudice to the appellant  
in proceeding with its appellate review.  See Bernard v 
Brown, 4 Vet. App. 384 (1993).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim have been 
properly developed as the veteran's service and obtainable 
post-service medical records have been associated with the 
claims file.  There is no indication of any outstanding 
relevant evidence and the RO notified the appellant of the 
evidence necessary to support her claim.  

The certificate of death indicates that the veteran died on 
July [redacted], 1999 at home. The immediate cause of death was 
listed as colon cancer due to prostate cancer.  An  autopsy 
was not performed.  The approximate interval between the 
veteran's fatal colon and prostate cancers and death were 
listed as 4 years and 5 years , respectively.  The death 
certificate also indicates that the veteran was divorced.

The service medical records show no colon or prostate cancer.  
Post-service medical evidence shows that the veteran was 
evaluated and treated for numerous disabilities during the 
1990s, to include prostate cancer.  

In July 1999, the appellant, the veteran's niece, submitted 
an Application for Burial Benefits.

At the time of the veteran's death, service connection was in 
effect for a deformity with shortening of the lower extremity 
and arthritis of the left knee (residual of fracture, left 
tibia and fibula, midshaft with atrophy) at a 30 percent 
evaluation, degenerative arthritis of the lumbar spine at a 
20 percent evaluation, and residuals of fracture of the left 
tibia and fibula at a 20 percent evaluation.  

A Board decision in August 1998 granted the veteran's claim 
for special monthly compensation (SMC) by reason of being in 
need of regular aid and attendance of another person. 

Thereafter, the RO attempted to comply with the Board's 
August 1998 decision.  According to the printout of an e-mail 
transmission at the RO, the computer would not accept the 
payment of SMC unless one of the veteran's service-connected 
disabilities was evaluated as 100 disabling.  The RO decided 
to "dummy up" one of the veteran's service-connected 
disabilities to allow for SMC to be entered into the 
computer.  The exact printout, in pertinent part, reads as 
follows:  

[N]othing has been said by [VA General 
Counsel] or the Court [of Appeals for 
Veterans Claims] that refers specifically 
to the fact that our [regulations] don't 
preclude a grant of [Aid and Assistance 
(A&A)] if the veteran does not have a 
schedular 100 percent evaluation.  The 
[regulations] for housebound do have a 
100 percent requirement...[T]he only thing 
that has been said about this situation 
lately is that if you need to grant A&A 
in a case where there is not a schedular 
100 percent [for one disability], it will 
be necessary to dummy up the rating to 
artificially give 100 percent for one 
disability.  The computer will not take 
an award of A&A otherwise.  

On a VA rating sheet from September 1998, the veteran's 
degenerative arthritis of the lumbar spine was listed as 100 
percent disabling from the time of the grant of SMC; next to 
the listing was "(Computer limitations; only in order to pay 
SMC)".  It had been listed as 20 percent disabling prior to 
that time.  In other words, even though the veteran did not 
have a disability that was rated as 100 percent disabling in 
reality, for the purposes of giving him the additional 
compensation, the RO listed his 20-percent back disorder as 
100 percent disabling.  There has not been a finding that the 
veteran was 100 percent disabled because of his low back 
disorder.  Rather, a finding was made that he should be 
entitled to extra compensation as the result of being in need 
of regular aid and attendance of another person by a service-
connected disability that was rated as less than 100 percent 
disabling.  As a clerical matter, the VA computer system 
would not allow for that compensation to be paid without a 
listed 100 percent service-connected disability.  The veteran 
had not established entitlement to individual unemployability 
as the result of service-connected disability prior to his 
death.  The Board further notes that the maximum schedular 
evaluation under Code 5292 (limitation of motion of the 
lumbar spine), which the veteran was rated prior to the SMC 
finding, is 40 percent.  The Code was changed by the RO in 
September 1998 to Code 5286 for spine, complete bony fixation 
at an unfavorable angle (there is no evidence that the 
veteran had compete bony fixation of the spine at an 
unfavorable angle).  Thus, it is apparent that the veteran 
did not have a service-connected disability rated as 100 
percent rating under Code 5292.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a)(2000).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2000).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2000). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
Service incurrence will be presumed for certain chronic 
diseases, including a malignant tumor or cancer, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

VA regulations provide that if a veteran dies as result of a 
service-connected disability or disabilities, certain 
monetary benefits may be paid for the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  38 U.S.C.A. § 2307 (West 1991); 38 
C.F.R. § 3.1600(a) (2000).

In reviewing the record, the Board finds that it is apparent 
from the certificate of death that the veteran died at home 
from colon cancer due to prostate cancer.  There is no 
medical evidence to suggest that the veteran's fatal cancer 
began during service or for many years thereafter, nor is 
there any medical evidence suggesting a causal link between 
his metastatic cancer and any incident of service or a 
service-connected disability.  The Board finds that the 
veteran's service connected disabilities did not contribute 
substantially and materially to cause his death and service 
connection for the cause of the veteran's death for the 
purpose of establishing entitlement to service-connected 
burial benefits is not warranted.

38 C.F.R. § 3.312(3) provides that service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs "as distinguished from muscular or skeletal 
functions" and is evaluated as 100 percent disabling, 
debilitation may be assumed.  See 38 C.F.R. § 3.312(3).  As 
noted above, the veteran did not have a service-connected 
disability rated as 100 percent.  Even if he did, 
debilitation from a service-connected disability cannot be 
assumed because his low back disability did not affect a 
vital organ; his service-connected conditions were 
musculoskeletal in nature and the applicable statute directly 
distinguishes between conditions affecting vital organs, and 
those functions involving muscular or skeletal groups.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, this doctrine is not 
applicable because the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

